Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/03/2021 have been fully considered but they are not persuasive. 
With regard to Jonen, applicant argues that Jonen does not describe the configuration of claim 1 that "the first curved surface portion is connected to the hub-side edge." The examiner respectfully disagrees because as interpreted in the claim interpretation section, “connected to” is interpreted as any direct or indirect connection. Hence, Jonen discloses that "the first curved surface portion is connected to the hub-side edge." Applicant also argues that Fig. 3 and 4 are sections through line II-II of Fig. 1. The examiner respectfully disagrees. Paragraph [0029] specifically describes Fig. 2 as “a view in section of the radial compressor impeller 1 in FIG. 1 along the line II-II”. However, in describing Fig. 3, paragraph [0031] makes no mention of line II-II, instead it discloses that Fig. 3, similar to Fig. 2, is a cross section through the blade. Moreover, comparing the end portion 10 in Fig. 2, which is a line, with the curved end portion 13 of Fig. 3 clearly shows that Fig. 2 and 3 are different sections, and comparing them with Fig. 5, also shows that Fig. 5 is also a different section. Note also that paragraph [0042] discloses that “The measures shown in the different described exemplary embodiments can also be combined with each other” and that “the modifications performed in the region of the end portion of the blades can also be modified.”
With regard to Masutani, applicant argues that the curved surface portion is formed in an entire region from the tip-side edge to the hub-side edge, which is different from the configuration of claim 1 that "a first region which ... is formed on the suction surface so as to extend from the hub-side edge toward the tip-side edge." The examiner respectfully disagrees. Firstly, there is no evidence or any specific disclosure in Masutani that the curved surface portion is formed in an entire region from the tip-side edge to the hub-side edge. Secondly, even if that is the case, Masutani reads on the claim because claim recites “extend from the hub-side edge toward the tip-side edge”, which does not exclude the entire region from the hub-side edge toward the tip-side edge. In other words, applicant seems to have a narrow interpretation of the limitation in which “extend from A toward B” means “partially extend from A toward B but doesn’t reach B”. This interpretation is narrower than what the claim requires. For example, a road extending from Richmond toward Houston could be the road from Richmond all the way to Houston.

Claim interpretation
 “connected to” is interpreted as any direct or indirect connection. 

Claim Objections
Claim 1 is objected to because of the following informalities: add comma to change:
“a first region which includes a part of the trailing edge and is formed on the suction surface so as to extend from ” to “a first region, which includes a part 
 “extends the center line which runs from the leading edge to the first perpendicular line from the” to “extends the center line, which runs from the leading edge to the first perpendicular line, from the”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: add comma to change:
“a second region which includes a part of the trailing edge and is formed on the pressure surface so as to extend from” to “a second region, which includes a part of the trailing edge and is formed on the pressure surface 
“extends the center line which runs from the leading edge to the first perpendicular line from the” to “extends the center line, which runs from the leading edge to the second perpendicular line, from the”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jonen (US 2017/0284412).
With regard to claim 1, Jonen discloses a rotor, comprising: a hub (2); and a plurality of blades (4, 12, 15) disposed on the hub (Fig. 1), wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 1-6), wherein the suction surface has a first curved surface portion curved convexly in a first region (Fig. 3-6, see for example the convex curve 14 I Fig. 4 in the first region 13) which includes a part of the trailing edge (Fig. 3-6) and is formed on the suction surface (8) so as to extend from the hub-side edge toward the tip-side edge (see [0029] disclosing that blades have uniform thickness. Also see [0010] disclosing that “the radially outer end portions of the blades also have a reduced thickness compared with the thickness of the adjacent portion of the blades. The reduced thickness is here advantageously provided only in the region of the end portion of the blades, whereas the blades do not have a reduced thickness in the adjoining portion”, hence the curved portion extends from the hub-side edge to the tip-side edge), wherein a first perpendicular line is a line that passes through a first edge 

With regard to claim 4, Jonen further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 4).

With regard to claim 10, Jonen discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masutani (JP 2013-181390).
With regard to claim 1, Masutani discloses a rotor, comprising: a hub (3); and a plurality of blades (4) disposed on the hub, wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 2-6), wherein the suction surface has a first curved surface 

With regard to claim 4, Masutani further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 3-6).

With regard to claim 10, Masutani discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Duquette (US 9,541,098).
With regard to claim 1, Duquette discloses a rotor, comprising: a hub (Fig. 5, 6); and a plurality of blades (170, 171) disposed on the hub (Fig. 5, 6), wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 5, 6), wherein the suction surface has a first curved surface portion (Fig. 5, 6) curved convexly in a first region which includes a part of the trailing edge and is formed on the suction surface so as to extend from the hub-side edge toward the tip-side edge (Fig. 5, 6), wherein a first perpendicular line is a line that passes through a first edge portion of the first curved surface portion opposite to the trailing edge and is perpendicular to a center line of the blade (draw a line in Fig. 5, 6 at the end of curved section perpendicular to the center line), a first extension line is a line that extends the center line which runs from the leading edge to the first perpendicular line from the first perpendicular line, and in the first region, the trailing edge is positioned opposite to the first edge portion with respect to the first extension line, and wherein the first curved surface portion is connected to the hub-side edge (Fig. 5, 6).

With regard to claim 4, Duquette further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 5, 6).

With regard to claim 10, Duquette discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flynn et al. (US 4,227,855), referred to hereafter as Flynn.
With regard to claim 1, Flynn discloses a rotor, comprising: a hub (36); and a plurality of blades (42) disposed on the hub (Fig. 2), wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 2), wherein the suction surface has a first curved surface portion (Fig. 2) curved convexly in a first region which includes a part of the trailing edge and is formed on the suction surface so as to extend from the hub-side edge toward the tip-side edge (Fig. 2), wherein a first perpendicular line is a line that passes through a first edge portion of the first curved surface portion opposite to the trailing edge and is perpendicular to a center line of the blade (draw a line in Fig. 2 at the end of curved section perpendicular to the center line), a first extension line is a line that extends the center line which runs from the leading edge to the first perpendicular line from the first perpendicular line, and in the first region, the trailing edge is positioned opposite to the first edge portion with respect to the first extension line, and wherein the first curved surface portion is connected to the hub-side edge (Fig. 2).

With regard to claim 4, Flynn further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a 

With regard to claim 10, Flynn discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jonen (US 2017/0284412).
With regard to claim 5:
Jonen discloses the rotor of claim 1, as set forth above, and further discloses that the pressure surface has a second curved surface portion curved convexly which includes a part of the trailing edge and is formed on the pressure surface so as to extend from the tip-side edge toward the hug-side edge (see the convex curved portion 17 in Fig. 5, 6), and wherein a second perpendicular line is a line that passes through a second edge portion of the second curved surface portion opposite to the trailing edge and is perpendicular to the center line (draw a line in Fig. 6 perpendicular to the dotted center line), a second extension line is a line that extends the center line which runs from the leading edge to the second perpendicular line from the second perpendicular line (Fig. 5, 6), and in the second region, the trailing edge is positioned opposite to the second edge portion with respect to the second extension line (Fig. 1-6).
Jonen does not appear to explicitly disclose that the second curved surface portion is in a second region in the rotor of claim 1.
However, Jonen teaches that the different described exemplary embodiments can be combined with each other (such as the embodiment of Fig. 3, 4 with the embodiment of Fig. 5, 6). Jonen further teaches that “In order to obtain a radial compressor impeller with defined properties, the modifications performed in the region of the end portion of the blades can also be modified. For example, a rounded edge can be provided on both the suction side and the pressure side.” ([0042]). Hence, Jonen teaches that the suction side curved portion of Fig. 3, 4 and the pressure side curved portion of Fig. 5, 6 can be combined in order to optimize the blade to obtain defined properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to optimize the blade of Jonen through routine experimentation in order to obtain defined properties and arrive at an arrangement where the first region and the second region are combined in the same blade as recited in claim 5.

With regard to claim 6, Jonen further discloses that the second curved surface portion is connected to the tip-side edge (Fig. 1-6, see claim interpretation above).

With regard to claim 8, Jonen further discloses that in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the second curved surface portion at the trailing edge with respect to a chord line which is a straight line connecting the leading edge and the trailing edge is smaller than an angle of a 

With regard to claim 9, Jonen further discloses that trailing edge is linear from the hub-side edge to the tip-side edge (Fig. 1).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 3 and 7, the prior art discloses the rotor of claim 1 and 6 (as set forth above), but doesn’t disclose that the first curved surface portion is formed in a region 80% or less of a blade height from the hub-side edge in a direction from the hub-side edge to the tip-side edge, or that the second curved surface portion is formed in a region 70% or less of a blade height from the tip-side edge in a direction from the tip-side edge to the hub-side edge, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior art for these deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar blades with curved section, such as the ones shown below.

    PNG
    media_image1.png
    751
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    851
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    455
    592
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745